Citation Nr: 0417032	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-26 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for intraocular 
imbalance with cataracts and hypertension, and head injury 
with residual headaches to include as secondary to service-
connected disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1970.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a September 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The RO, in pertinent part, denied entitlement to service 
connection for intraocular imbalance with cataracts and 
hypertension, and head injury with residual headaches to 
include as secondary to service-connected disability, and for 
bilateral hearing loss.  The RO also granted entitlement to 
service connection for diabetes mellitus type II with 
assignment of a 20 percent evaluation, erectile dysfunction 
with assignment of a noncompensable evaluation, and residuals 
of a shrapnel wound of the right eyebrow and right upper lid 
with assignment of a noncompensable evaluation.  The veteran 
was notified of the above grant by letter dated in October 
2002.

In December 2002 the veteran and his wife provided oral 
testimony before the undersigned Veterans Law Judge sitting 
at the RO, a transcript of which has been associated with the 
claims file.

The veteran complained of tinnitus when examined by VA in 
July 2002.  The issue of entitlement to service connection 
for tinnitus has been neither procedurally prepared nor 
certified for appellate review and the Board is referring it 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

On his appeal statement to the Board filed in September 2003, 
the veteran expressed his dissatisfaction with the 20 percent 
evaluation for diabetes mellitus type II assigned by the RO 
in its September 2002 rating decision.  This matter is 
further addressed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMS.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in September 2003.

The veteran's disabilities at issue are for the most part 
claimed as secondary to the service-connected disabilities.  
The Board notes that the VA examinations conducted in July 
2002 did not include definitive opinions as to secondary 
relationships, and in the case of the audiology examination, 
the veteran's claims file was not provided for review in 
conjunction with the examination.

As the Board noted earlier, less than one year after 
notification of the grant of service connection with 
assignment of a 20 percent evaluation for diabetes mellitus 
type II, the veteran expressed his disagreement with the 20 
percent evaluation assigned.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement therewith, the veteran is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for intraocular imbalance 
with cataracts, hypertension, head injury 
with headaches, and bilateral hearing 
loss since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special audiological, endocrinological, 
neurological, and ophthalmological 
examinations of the veteran by 
appropriate medical specialists including 
on a fee basis if necessary for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of 
intraocular imbalance with cataracts, 
hypertension, head injury with headaches 
and hearing loss, to include if any of 
these disorders except hearing loss 
is/are secondary to a service-connected 
disability.
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examinations.  

Any further indicated special studies 
must be conducted.  It is requested that 
the appropriate examiners address the 
following medical issues:

(1) Is it at least as likely as not that 
extraocular imbalance with cataracts, 
hypertension, head injury with headaches 
is/are related to service, or if 
preexisting service, was/were aggravated 
by service?

(2) If no such relationship to service is 
determined to exist, the appropriate 
examiner should address whether it is at 
least as likely as not that extraocular 
imbalance with cataracts, hypertension, 
and head injury with headaches is/are 
secondary to service-connected diabetes 
mellitus type II and/or service-connected 
residuals of a shrapnel wound of the 
right eyebrow and right upper lid.

(3) If no such relationship is determined 
to exist, the appropriate examiner should 
address whether it is at least as likely 
as not that service-connected diabetes 
mellitus type II and/or service-connected 
residuals of a shrapnel wound of the 
right eyebrow and right upper lid 
aggravate(s) extraocular imbalance with 
cataracts, hypertension, and/or head 
injury with residual headaches.
If such aggravation is determined to be 
present, the appropriate examiner must 
address the following medical issues:

(a) The baseline manifestations which are 
due to the effects of extraocular 
imbalance with cataracts, hypertension, 
and head injury with residual headaches;

(b) The increased manifestations, which, 
in the appropriate examiner's opinion, 
are proximately due to the service-
connected diabetes mellitus type II 
and/or service-connected residuals of a 
shrapnel wound of the right eyebrow and 
right upper lid; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of extraocular imbalance with cataracts, 
hypertension, and/or head injury with 
residual headaches is/are proximately due 
to the service-connected diabetes 
mellitus type II and/or service-connected 
residuals of a shrapnel wound of the 
right eyebrow and right upper lid.

The audiology examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that any hearing 
loss found on examination is due to 
service, or if preexisting service, was 
aggravated thereby.
Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  The VBA AMC should issue a statement 
of the case addressing the 20 percent 
evaluation assigned for diabetes mellitus 
type II.  The veteran should be notified 
of the need to timely file a substantive 
appeal if he wishes appellate review.


7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for extraocular 
imbalance with cataracts, hypertension, 
and head injury with residual headaches, 
to include as secondary to service-
connected diabetes mellitus type II 
and/or service-connected residuals of 
shrapnel wound of the right eyebrow and 
right upper lid, and service connection 
for bilateral hearing loss.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection, and may result in their 
denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


